 Exhibit 10 (c)
 

 
 
LEASE AGREEMENT
 
L/S THREE CRESCENT DRIVE, LP
 
Landlord
 


 
AND
 


 
TASTY BAKING COMPANY
 
Tenant
 
AT
 


 
Three Crescent Drive
 
Philadelphia Navy Yard Corporate Center
 
Philadelphia, PA 19112
 

--------------------------------------------------------------------------------


LEASE AGREEMENT
 
TABLE OF CONTENTS
 

   
Page
     
1.
Basic Lease Terms and Definitions
1
 
   
2.
Premises
3
     
3.
Use
4
     
4.
Term; Possession; Extension Options
4
     
5.
Rent
5
     
6.
Operating Expenses.
5
     
7.
Services
6
     
8.
Insurance; Waivers; Indemnification
7
     
9.
Maintenance and Repairs
8
     
10.
Compliance
9
     
11.
Signs
10
     
12.
Alterations
10
     
13.
Mechanics' Liens
11
     
14.
Landlord's Right to Relocate Tenant; Right of Entry
11
     
15.
Damage by Fire or Other Casualty
12
     
16.
Condemnation
13
     
17.
Quiet Enjoyment
13
     
18.
Assignment and Subletting
13
     
19.
Subordination; Mortgagee's Rights
14
     
20.
Tenant's Certificate; Financial Information
15
     
21.
Surrender
15
     
22.
Defaults - Remedies
16

 
 
-i-

--------------------------------------------------------------------------------



 
23.
Tenant's Authority
19
     
24.
Liability of Landlord
19
     
25.
Miscellaneous
20
     
26.
Notices
21
     
27.
Security Deposit
21
     
28.
Parking
22
     
29.
Tenant Improvement Work.
22
     
30.
Brokers
25
     
31.
First Floor Coffee Shop.
26
     
32.
Additional Space
27
     
33.
Keystone Opportunity Zone Provisions
28

 
 
-ii-

--------------------------------------------------------------------------------


THIS LEASE AGREEMENT is made by and between L/S THREE CRESCENT DRIVE, LP, a
Pennsylvania limited partnership ("Landlord") and TASTY BAKING COMPANY, a
corporation organized under the laws of Pennsylvania ("Tenant"), and is dated as
of the date on which this Lease has been fully executed by Landlord and Tenant
(the "Effective Date").
 
1.           Basic Lease Terms and Definitions
 
(a)           Premises:  Portions of the second, and all of the third, floors of
the Building, as shown on Exhibit "A", consisting of not less than 35,000
rentable square feet.  
 
(b)           Building:  Approximately 94,920 rentable square feet
 
Address:  Three Crescent Drive, Navy Yard Corporate Center, Philadelphia, PA
19112.
 
(c)           Term:  The period commencing on the Commencement Date of this
Lease and expiring on the Expiration Date, plus (if the Commencement Date is not
the first day of a calendar month) any partial month from the Commencement Date
to the first day of the next full calendar month of the Term.  Notwithstanding
the foregoing, if the Plant Lease is terminated due to the failure of a
contingency set forth in Section 30 thereof, then Tenant shall have the right,
exercisable by delivering written notice to Landlord within ten (10) Business
Days after the termination of the Plant Lease, to terminate this Lease,
whereupon Tenant shall reimburse Landlord for Landlord's out-of-pocket expenses
reimbursed or paid directly by Landlord with respect to this Lease and the
Premises (including, without limitation, reasonably attorney fees incurred to
negotiation this Lease, fees to architects and other professionals in connection
with the design of the Premises for Tenant, and Broker commissions) and
thereafter neither party shall have any further rights or obligations hereunder
other than those that expressly survive the termination of this Lease.
 
(d)           Anticipated Commencement Date: April 1, 2009.
 
(e)           Outside Delivery Date:  August 1, 2009.  If Landlord does not
deliver the Premises to Tenant with the base building and the Tenant's
Improvement Work substantially complete by the Outside Delivery Date, then
Tenant shall have the right to terminate this Lease by delivering written notice
to Landlord thereof within 10 days after the Outside Delivery Date, whereupon
neither party shall have any further rights or obligations hereunder except for
those that expressly survive the termination of this Lease.  The Outside
Delivery Date shall be deemed extended one day for each day of Excusable Delay.
 
(f)           Commencement Date:  The Date that is the later of (i) the earlier
of (A) the date on which Tenant commences operations in the Premises, or (B)
April 1, 2009, or (ii) the date on which Landlord delivers the Premises to
Tenant with Tenant’s Improvement Work substantially complete.
 
(g)           Expiration Date:  The Expiration Date for the initial term of the
Plant Lease.  Within thirty (30) days after the Commencement Date of the Plant
Lease, Landlord and Tenant shall enter into a letter agreement in the form of
Exhibit "G" setting forth (i) the precise Expiration Date of this Lease, and
(ii) the Minimum Annual Rent and Tenant's Share (based on the actual square
footage of the Premises), which letter agreement shall be deemed to amend this
Lease.
 

--------------------------------------------------------------------------------


(h)          Minimum Annual Rent:  $23.80 per square foot, increased by 2.5% per
annum commencing on the first anniversary of the Commencement Date and on each
subsequent anniversary of the Commencement Date.  
 
(i)           Rent Abatement:  Minimum Annual Rent shall abate for a period of
six (6) months beginning on the Commencement Date.  During the six-month
abatement period, Tenant shall pay all applicable monthly installments of Annual
Operating Expenses with respect to the Premises, subject to reconciliation as
provided in this Lease.
 
(j)           Annual Operating Expenses:  Assuming a Premises square footage of
35,000 square feet, approximately $277,550.00 (calculated as $7.93/square foot),
payable in monthly installments of $23,129.17, subject to adjustment as provided
in this Lease.
 
(k)          Tenant's Share: Assuming Premises Rentable Square Footage of 35,000
square feet, approximately 36.87% (also see Definitions)
 
(l)           Use:  General office.
 
(m)         Security Deposit:  $137,000.00
 
(n)          Addresses For Notices:
 
Landlord:                Liberty Property/Synterra Limited Partnership
 
c/o Liberty Property Trust
8 Penn Center, Suite 1100
Philadelphia, PA  19103
Attention: John S. Gattuso, Senior Vice President
 
with a copy to:
 
Liberty Property Trust
500 Chesterfield Parkway
Malvern, PA 19355
Attention:  Legal Department
 
with a copy to:
 
Wolf, Block, Schorr and Solis-Cohen LLP
1650 Arch Street, 22nd Floor
Philadelphia, PA 19103
Attention:  Herman C. Fala, Esquire
 
Tenant:                   Before the Commencement Date:
 
Tasty Baking Company
3413 Fox Street
Philadelphia, PA  19129
Attention: President and CEO
 
-2-

--------------------------------------------------------------------------------


With a copy to:
 
Tasty Baking Company
3413 Fox Street
Philadelphia, PA  19129
Attention: General Counsel
 
With a copy to:
 
Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA 19103
Attn: Chair of Business Department
 
On or after the Commencement Date:  Premises
 
(o)           Guarantor:  N/A
 
(p)           Broker:  The Binswanger Companies.
 
(q)           Additional Defined Terms:  See Rider 1 for the definitions of
other capitalized terms.
 
(r)           Contents:  The following are attached to and made a part of this
Lease:

 
Rider 1 – Additional Definitions
 
Exhibits:                   "A"    - Plan showing Premises
 
"B"    - Building Rules
 
"C"    - Estoppel Certificate Form
 
"D"    - Cleaning Schedule
 
"E-1" - Base Building Specification
 
"E-2" - Tenant Fit-Out Criteria
 
"F"    - Environmental Reports
 
"G"    - Form of Letter Agreement
 
"H"    - Signage Criteria
 
"I"      - Operational Expense Estimate
 
2.           Premises
 
Landlord leases to Tenant and Tenant leases from Landlord the Premises, together
with the right in common with others to use the Common Areas.  Subject to the
substantial completion of the base building in accordance with Exhibit "E-1" and
the Tenant's Improvement Work in accordance with Section 29 and Exhibit "E-2",
Tenant accepts the Premises, Building and Common Areas "as is," without relying
on any representation, covenant or warranty by Landlord other than as expressly
set forth in this Lease. Landlord and Tenant acknowledge that all square foot
measurements are approximate.  The final measurement of rentable square footage
of the Premises will be made by Landlord using the Standard Method of Floor
Measurement for Office Buildings developed by the Building Owners and Managers
Association (BOMA).  Minimum Annual Rent and Tenant's Share shall be adjusted
accordingly.  Tenant shall have access to the Premises 24 hours a day, 7 days a
week, subject to such reasonable security measures as Landlord may designate
from time to time.
 
-3-

--------------------------------------------------------------------------------


3.           Use
 
Tenant shall occupy and use the Premises only for the Use specified in Section
1(l) above.  Tenant shall not permit any conduct or condition which may
endanger, disturb or otherwise interfere with any other Building occupant's
normal operations or with the management of the Building.  Tenant may use all
Common Areas only for their intended purposes.  Landlord shall have exclusive
control of all Common Areas at all times.
 
4.           Term; Possession; Extension Options
 
(a)           The Term of this Lease shall commence on the Commencement Date of
this Lease and shall end on the Expiration Date, unless sooner terminated in
accordance with this Lease.  Landlord shall not be liable for any loss or damage
to Tenant resulting from any delay in delivering possession due to any Excusable
Delay.
 
(b)           Provided that (A) Landlord has not given Tenant notice of default
more than two (2) times during the twelve (12) month period preceding Tenant’s
exercise of this option to extend, (B) there then exists no Event of Default by
Tenant under this Lease, and (C) no Event of Default occurs between Tenant’s
exercise of this option to extend the Term and the Expiration Date of the
then-current Term, Tenant shall have the right and option (each an "Extension
Option") to extend the Term for two (2) additional periods of ten (10) years
each (each an "Extension Period"), exercisable by giving Landlord prior written
notice, at least eighteen (18) months in advance of the Expiration Date of the
then-current Term, of Tenant’s election to extend the Term; it being agreed that
time is of the essence and that this Extension Option is personal to Tenant and
is non-transferable to any assignee or sublessee (regardless of whether any such
assignment or sublease was made with or without Landlord’s consent) or other
party, other than an assignment to an Affiliate of Tenant in accordance with
this Lease.  Such Extension Period shall be under the same terms and conditions
as provided in this Lease except as follows:
 
(i)           Section 29 of this Lease shall be void;
 
(ii)           the Extension Period shall begin on the Expiration Date, as such
date may have been extended, and thereafter the Expiration Date shall be deemed
to be the tenth (10th) anniversary thereof;
 
(iii)           all references to the Term in this Lease shall be deemed to mean
the Term as extended pursuant to this Section;
 
(iv)           Tenant’s right and option to extend the Term for two (2)
additional periods as described above shall decrease by one (1) additional
period for each such additional period that Tenant extends the Term; and
 
-4-

--------------------------------------------------------------------------------


(v)           the Minimum Annual Rent payable by Tenant for each Lease Year of
each exercised Extension Period shall the fair market rental of the Premises for
such period.
 
(c)           If any realty transfer or similar tax is payable as a result of
the parties’ execution of this Lease or the exercise of any Extension Period,
the Extension Option and any exercised Extension Period shall be null and void
and of no further force or effect without the need for any further action by the
parties; provided, however, that (i) if the termination of the Extension Option
and any exercised Extension Period provided in this Section 4(c) does not result
in the avoidance of the transfer or similar tax, or (ii) if Tenant elects to pay
such transfer of similar tax, notwithstanding the avoidance thereof by reason of
the termination of the Extension Option and any exercised Extension Period, then
in either event Tenant shall have the right to reinstate the Extension Option
and any exercised Extension Period (subject to the other provisions of this
Section 4) by delivering written notice thereof and paying such tax before it
becomes delinquent.  Tenant's failure to reinstate the Extension Option or
exercised Extension Period within the time periods specified above shall be
deemed a waiver by Tenant of such right to reinstate.  Notwithstanding anything
in this Lease to the contrary, any transfer or similar tax payable as a result
of this Lease shall be paid by Tenant.
 
5.           Rent
 
Tenant agrees to pay to Landlord, without demand, deduction or offset, Minimum
Annual Rent and Annual Operating Expenses for the Term in accordance with
Sections 1(h) and 1(i) of this Lease.  Tenant shall pay the Monthly Rent, in
advance, on the first day of each calendar month during the Term, at Landlord's
address designated in Section 1 above unless Landlord designates otherwise.  If
the Commencement Date is not the first day of the month, the Monthly Rent for
that partial month shall be apportioned on a per diem basis and shall be paid on
or before the Commencement Date.  Rent shall be apportioned on a per diem basis
for any partial Lease Year.  Tenant shall pay Landlord a service and handling
charge equal to 5% of any Rent not paid within 5 days after the date due.  In
addition, any Rent, including such charge, not paid within 5 days after the due
date will bear interest at the Interest Rate from the date due to the date paid.
 
6.           Operating Expenses.
 
(a)           The amount of the Annual Operating Expenses set forth in Section
1(j) above represents Tenant's Share of the estimated Operating Expenses for the
calendar year in which the Term commences, and is based on the Operational
Expense Estimate attached hereto as Exhibit "I".  Landlord may adjust such
amount from time to time if the estimated Annual Operating Expenses increase or
decrease; Landlord may also invoice Tenant separately from time to time for
Tenant's Share of any extraordinary or unanticipated Operating Expenses.  By
April 30th of each year (and as soon as practical after the expiration or
termination of this Lease or, at Landlord's option, after a sale of the
Property), Landlord shall provide Tenant with a statement of Operating Expenses
for the preceding calendar year or part thereof.  Within 60 days after delivery
of the statement to Tenant, Landlord or Tenant shall pay to the other the amount
of any overpayment or deficiency then due from one to the other or, at
Landlord's option, Landlord may credit Tenant's account for any overpayment.  If
Tenant does not give Landlord notice within 60 days after receiving Landlord's
statement that Tenant disagrees with the statement and specifying the items and
amounts in dispute, Tenant shall be deemed to have waived the right to contest
the statement.  Landlord's and Tenant's obligation to pay any overpayment or
deficiency due the other pursuant to this Section shall survive the expiration
or termination of this Lease.  Notwithstanding any other provision of this Lease
to the contrary, Landlord may, in its reasonable discretion, determine from time
to time the method of computing and allocating Operating Expenses, including the
method of allocating Operating Expenses to various types of space within the
Building to reflect any disparate levels of services provided to different types
of space.  If the Building is not fully occupied during any period, Landlord may
make a reasonable adjustment, as is customary for first class office buildings
in the Navy Yard, based on occupancy in computing the Operating Expenses for
such period so that Operating Expenses are computed as though the Building had
been fully occupied.
 
-5-

--------------------------------------------------------------------------------


 
(b)           At Tenant's request, Landlord shall provide Tenant with supporting
documentation for any element of Operating Expenses or any other charges passed
through to Tenant under this Lease.  Landlord agrees that Tenant or its
representative shall have the right, at Tenant’s expense, once on an annual
basis within 60 days after Tenant's receipt of the statement of Operating
Expenses, to examine and audit (using an independent certified public accountant
selected by Tenant and reasonably acceptable to Landlord) Landlord's books and
records relating to Operating Expenses for either or both of the two (2)
calendar years immediately preceding such notice, during normal business hours
at the main office of Landlord.  If as a result of an audit, it is determined
(by written agreement of Landlord and Tenant or by final appealable judgment or
final unappealable dispute resolution) that (i) Tenant is entitled to a refund,
Landlord shall refund all over payments made by Tenant during such period within
thirty (30) days following such determination, or (ii) Landlord is entitled to
receive an additional sum for Operating Expenses from Tenant, Tenant shall remit
such additional payment to Landlord within thirty (30) days following such
determination.  If it is determined (by written agreement of Landlord and Tenant
or by final appealable judgment or final unappealable dispute resolution) that
Landlord has overstated the actual amount of the Operating Expenses for the
applicable year by more than five percent (5%), Landlord shall be obligated to
reimburse Tenant for its actual and reasonable out-of-pocket costs of conducting
such audit.  Except as set forth above, Tenant shall bear the total cost of any
such audit.  The provisions of this Section 6(b) shall survive termination or
expiration of this Lease.  Tenant shall give Landlord at least twenty (20)
Business Days prior notice of its desire to conduct such examination or audit
and will not unreasonably interfere with Landlord's or its property manager's
normal business activities.
 
7.           Services
 
Tenant shall pay to Landlord monthly, as additional Rent, Tenant's pro-rata
share of the cost of utilities for all tenants in the Building, excluding
therefrom such costs of tenants with separately submetered premises,
representing Tenant's charges for all water, sewer, HVAC and electricity
consumed on the Premises, which shall be billed by Landlord to Tenant at the
same "pass-through" rate that Landlord receives from the utility
provider.  Tenant shall have the right, at Tenant's expense as part of the
Tenant Improvement Work, to have water and/or electricity separately submetered
to the Premises, whereupon Tenant's share of such utilities shall be based on
the submetered readings.  If Tenant requires that natural gas be provided to the
Premises, such service shall be separately metered and the cost of installing
such meter shall be borne by Tenant.  Landlord shall not be responsible or
liable for any interruption in such services except to the extent caused by
Landlord's negligence or willful misconduct, nor shall such interruption affect
the continuation or validity of this Lease.  Landlord will furnish for the
normal use and occupancy of the Premises for general office purposes (i) trash
removal and janitorial services pursuant to the cleaning schedule attached as
Exhibit "D", and (ii) such other services Landlord reasonably determines are
appropriate or necessary and which are consistent with first-class office
buildings in the Navy Yard.  Landlord shall have the exclusive right to select,
and to change, the companies providing such services to the Building or
Premises, provided such companies provide such services at competitive market
rates.  Any wiring, cabling or other equipment necessary to connect Tenant's
telecommunications equipment shall be Tenant's responsibility, and shall be
installed in a manner approved by Landlord.
-6-

--------------------------------------------------------------------------------


8.           Insurance; Waivers; Indemnification
 
(a)           Landlord shall maintain insurance against loss or damage to the
Building or the Property with coverage for perils as set forth under the "Causes
of Loss-Special Form" or equivalent property insurance policy in an amount equal
to the full insurable replacement cost of the Building (including coverage of
the Tenant's Improvement Work but excluding coverage of Tenant's personal
property and any Alterations by Tenant), and such other insurance, including
rent loss coverage, as Landlord may reasonably deem appropriate or as any
Mortgagee may require, with insurance companies rated at least A VII in the most
current edition of Best's Insurance Reports.
 
(b)           Tenant, at its expense, shall keep in effect commercial general
liability insurance, including blanket contractual liability insurance, covering
Tenant's use of the Property, with such coverages and limits of liability as
Landlord may reasonably require, but not less than a $1,000,000 combined single
limit with a $3,000,000 general aggregate limit (which general aggregate limit
may be satisfied by an umbrella liability policy) for bodily injury or property
damage; however, such limits shall not limit Tenant's liability hereunder.  The
policy shall name Landlord and, if requested by Landlord, Liberty Property Trust
and any other associated or affiliated entity as their interests may appear and
at Landlord's request, any Mortgagee(s), as additional insureds, shall be
written on an "occurrence" basis and not on a "claims made" basis and shall be
endorsed to provide that it is primary to and not contributory to any policies
carried by Landlord and to provide that it shall not be cancelable or reduced
without at least 30 days prior notice to Landlord.  The insurer shall be
authorized to issue such insurance, licensed to do business and admitted in the
state in which the Property is located and rated at least A VII in the most
current edition of Best's Insurance Reports.  Tenant shall deliver to Landlord
on or before the Commencement Date or any earlier date on which Tenant accesses
the Premises, and at least 10 days prior to the date of each policy renewal, a
certificate of insurance evidencing such coverage.
 
(c)           Landlord and Tenant each waive, and release each other from and
against, all claims for recovery against the other for any loss or damage to the
property of such party arising out of fire or other casualty coverable by a
standard "Causes of Loss-Special Form" property insurance policy with, in the
case of Tenant, such endorsements and additional coverages as are considered
good business practice in Tenant's business, even if such loss or damage shall
be brought about by the fault or negligence of the other party or its Agents;
provided, however, such waiver by Landlord and Tenant shall not be effective to
the extent of each such parties' commercially reasonable deductible.  This
waiver and release is effective regardless of whether the releasing party
actually maintains the insurance described above in this subsection and is not
limited to the amount of insurance actually carried, or to the actual proceeds
received after a loss.  Each party shall have its insurance company that issues
its property coverage waive any rights of subrogation, and shall have the
insurance company include an endorsement acknowledging this waiver, if
necessary.  Except in the case of Landlord's gross negligence or willful
misconduct, Tenant assumes all risk of damage to Tenant's property within the
Property, including any loss or damage caused by water leakage, fire, windstorm,
explosion, theft, act of any other tenant, or other cause.
-7-

--------------------------------------------------------------------------------


(d)           Subject to subsection 8(c) above, and except to the extent caused
by the negligence or willful misconduct of Landlord or its Agents, Tenant will
indemnify, defend, and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including
reasonable fees of attorneys, investigators and experts) which may be asserted
against, imposed upon, or incurred by Landlord or its Agents and arising out of
or in connection with loss of life, personal injury or damage to property in or
about the Premises or arising out of the occupancy or use of the Property by
Tenant or its Agents or occasioned wholly or in part by any act or omission of
Tenant or its Agents, whether prior to, during or after the Term.  Tenant's
obligations pursuant to this subsection shall survive the expiration or
termination of this Lease.
 
(e)           Subject to Section 8(c) above, and except to the extent such loss,
injury or damage was caused by the gross negligence or willful misconduct of
Tenant or its Agents, Landlord will indemnify, defend and hold harmless Tenant
and its Agents from and against any and all claims, actions, damages, liability
and expense (including reasonable fees of attorneys, investigators and experts)
which may be asserted against, imposed upon, or incurred by Tenant or its Agents
and arising out of or in connection with loss of life, personal injury or damage
to property caused to any person in or about the Premises occasioned wholly or
in part by the act or omission of Landlord or its Agents.  In case any action or
proceeding is brought against Tenant and/or its Agents by reason of the
foregoing, Landlord, at its expense, shall resist and defend such action or
proceeding, or cause the same to be resisted and defended by counsel (reasonably
acceptable to Tenant and its Agents) designated by the insurer whose policy
covers such occurrence or by counsel designated by Landlord and approved by
Tenant and its Agents.  Landlord's obligations pursuant to this Section shall
survive the expiration or termination of this Lease.
 
9.           Maintenance and Repairs
 
(a)           Landlord shall Maintain the Building, including the Premises, the
Common Areas, the Building Systems and any other improvements owned by Landlord
located on the Property, in a manner consistent with a first class office
building in the Navy Yard.  If Tenant becomes aware of any condition that is
Landlord's responsibility to repair, Tenant shall promptly notify Landlord of
the condition.
 
(b)           Tenant at its sole expense shall keep the Premises in a neat and
orderly condition consistent with a first class office building in the Navy
Yard.  Alterations, repairs and replacements to the Property, including the
Premises, made necessary because of Tenant's Alterations or installations, any
use or circumstances special or particular to Tenant, or any act or omission of
Tenant or its Agents shall be made at the sole expense of Tenant to the extent
not covered by any applicable insurance proceeds paid to Landlord.
-8-

--------------------------------------------------------------------------------


10.           Compliance
 
(a)           Subject to Landlord's obligation to construct the base building in
accordance with Exhibit "E-1" and to perform the Tenant's Improvement Work in
accordance with Exhibit "E-2" and Section 29 hereof and to make structural
alterations to the Building required by law (unless arising by reason of
Tenant's specific use or design requirements), Tenant will, at its expense,
promptly comply with all Laws now or subsequently pertaining to the Premises or
Tenant's use or occupancy.  Tenant will pay any taxes or other charges by any
authority on Tenant's property or trade fixtures or relating to Tenant's use of
the Premises.  Neither Tenant nor its Agents shall use the Premises in any
manner that under any Law would require Landlord to make any Alteration to or in
the Building or Common Areas (without limiting the foregoing, Tenant shall not
use the Premises in any manner that would cause the Premises or the Property to
be deemed a "place of public accommodation" under the ADA if such use would
require any such Alteration).  Tenant shall be responsible for compliance with
the ADA, and any other Laws regarding accessibility, solely with respect to any
of Tenant's Alterations, equipment, trade fixtures or its manner of use of the
Premises.
 
(b)           Tenant will comply, and will cause its Agents to comply, with the
Building Rules, which shall be applied uniformly to all tenants of the Building.
 
(c)           Tenant agrees not to do anything or fail to do anything which will
increase the cost of Landlord's insurance or which will prevent Landlord from
procuring policies (including public liability) from companies and in a form
satisfactory to Landlord.  If any breach of the preceding sentence by Tenant
causes the rate of fire or other insurance to be increased, Tenant shall pay the
amount of such increase as additional Rent within 30 days after being billed.
 
(d)           Tenant agrees that (i) no activity will be conducted on the
Premises that will use or produce any Hazardous Materials, except for activities
which are part of the ordinary course of Tenant's business and are conducted in
accordance with all Environmental Laws ("Permitted Activities"); (ii) the
Premises will not be used for storage of any Hazardous Materials, except for
materials used in the Permitted Activities which are properly stored in a manner
and location complying with all Environmental Laws; (iii) no portion of the
Premises or Property will be used by Tenant or Tenant's Agents for disposal of
Hazardous Materials; (iv) Tenant will deliver to Landlord copies of all Material
Safety Data Sheets and other written information prepared by manufacturers,
importers or suppliers of any chemical; and (v) Tenant will immediately notify
Landlord of any violation by Tenant or Tenant's Agents of any Environmental Laws
or the release or suspected release of Hazardous Materials in, under or about
the Premises, and Tenant shall immediately deliver to Landlord a copy of any
notice, filing or permit sent or received by Tenant with respect to the
foregoing.  If at any time during or after the Term, any portion of the Property
is found to be contaminated by Tenant or Tenant's Agents or subject to
conditions prohibited in this Lease caused by Tenant or Tenant's Agents, Tenant
will indemnify, defend and hold Landlord harmless from all claims, demands,
actions, liabilities, costs, expenses, attorneys' fees, damages and obligations
of any nature arising from or as a result thereof, and Landlord shall have the
right to direct remediation activities, all of which shall be performed at
Tenant's cost.  Tenant's obligations pursuant to this subsection shall survive
the expiration or termination of this Lease.
 
-9-

--------------------------------------------------------------------------------


(e)           The parties hereby confirm that, on or before the execution of
this Lease, Landlord has delivered to Tenant copies of the environmental report
listed on Exhibit "F" (the "Environmental Report").  Landlord hereby represents
and warrants to Tenant that, as of the Effective Date, Landlord has no actual
knowledge of any violation of Environmental Laws at the Property, except as
disclosed by the Environmental Report (including any instruments identified
within the Environmental Report).  As used in this Section 10(e), Landlord’s
"actual knowledge" shall mean the actual knowledge on the Effective Date,
without investigation, of any of the following officers of Landlord: John S.
Gattuso, Senior Vice President, Brian Cohen, Director of Navy Yard Development
and Marketing, or Brian Berson, Project Director.  Landlord agrees to use
commercially reasonable efforts to pursue available legal and equitable remedies
against known third parties that cause a release of Hazardous Materials onto the
Property in violation of Environmental Laws.
 
11.           Signs
 
Landlord will furnish Tenant building standard identification signage on the
interior Building directory, if applicable.  Any additional signage will be at
the sole cost and expense of Tenant.  Tenant shall not place any signs on the
Property without the prior consent of Landlord, other than suite signage meeting
Landlord's signage criteria and signs that are located wholly within the
interior of the Premises and not visible from the exterior of the
Premises.  Tenant shall maintain all signs installed by Tenant in good
condition. Tenant shall remove its signs at the termination of this Lease, shall
repair any resulting damage, and shall restore the Property to its condition
existing prior to the installation of Tenant's signs.  Notwithstanding the
foregoing, subject to the approval of the Navy Yard Design Review Committee and
the Philadelphia Industrial Development Corporation, Tenant shall be entitled to
install, at Tenant's expense, building signage in accordance with the Signage
Criteria attached hereto as Exhibit "H".  Landlord shall also make available
space for Tenant's signage on the monument sign serving the Building, and no
other party shall have monument signage more prominent than that provided to
Tenant or any signage on the Building.  The immediately preceding sentence shall
not be deemed to prevent Landlord from allowing retail tenants of the Building
from installing customary interior and/or exterior retail signage on or around
the Building in accordance with the Signage Criteria for the Building.
 
12.           Alterations
 
Except for non-structural Alterations that (i) do not exceed $25,000.00 in the
aggregate, (ii) are not visible from the exterior of the Premises, (iii) do not
affect any Building System or the structural strength of the Building, (iv) do
not require penetrations into the floor, ceiling or walls (other than piercing
non-structural walls with customary fasteners for the purpose of hanging
pictures, shelving and the like), and (v) do not require work within the walls,
below the floor or above the ceiling, Tenant shall not make or permit any
Alterations in or to the Premises without first obtaining Landlord's written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.  Tenant shall request Landlord's consent by delivering a written
request therefor, together with such plans, specifications and other information
as Landlord may reasonably request.  Landlord's consent shall be deemed given
unless Landlord notifies Tenant otherwise within ten (10) Business Days after
the delivery of such written notice and other materials to Landlord.  With
respect to any Alterations made by or on behalf of Tenant (whether or not the
Alteration requires Landlord's consent): (i) not less than 10 days prior to
commencing any Alteration, Tenant shall deliver to Landlord the plans,
specifications and necessary permits for the Alteration, together with
certificates evidencing that Tenant's contractors and subcontractors have
adequate insurance coverage naming Landlord and, if requested by Landlord,
Liberty Property Trust and any other Affiliate of Landlord reasonably requested
by Landlord, as their interests may appear as additional insureds, (ii) Tenant
shall obtain Landlord's prior written approval of any contractor or
subcontractor, such approval not to be unreasonably withheld, conditioned or
delayed, (iii) the Alteration shall be constructed with new materials, in a good
and workmanlike manner, and in compliance with all Laws and the plans and
specifications delivered to, and, if required above, approved by Landlord, (iv)
Tenant shall pay Landlord all reasonable out of pocket costs and expenses
incurred by Landlord in connection with Landlord's review of Tenant's plans and
specifications, and of any supervision or inspection of the construction
Landlord deems necessary (provided that if Landlord does not undertake the
construction of the Alterations on Tenant's behalf, Tenant's obligation to
reimburse Landlord for its costs and expenses shall be limited to those
reasonable out-of-pocket costs and expenses incurred by Landlord to review
Tenant's plans and specifications), and (v) upon Landlord's request Tenant
shall, prior to commencing any Alteration, provide Landlord reasonable evidence
of Tenant's ability to pay for the Alterations.  If Landlord does not respond to
any written request made by Tenant to Landlord in accordance with this Section
12 within ten (10) Business Days after such request is received by Landlord,
Landlord shall be deemed to have approved the request.  Any Alteration by Tenant
shall be the property of Tenant until the expiration or termination of this
Lease; at that time without payment by Landlord the Alteration shall remain on
the Property and become the property of Landlord unless Landlord gives notice to
Tenant to remove it, in which event Tenant will remove it, will repair any
resulting damage and will restore the Premises to the condition existing prior
to Tenant's Alteration, excepting only normal wear and tear, casualty damage, or
other conditions that Tenant is not required to remedy under this Lease.  At
Tenant's request prior to Tenant making any Alterations, Landlord will notify
Tenant whether Tenant is required to remove the Alterations at the expiration or
termination of this Lease.  Notwithstanding the foregoing, Tenant shall not be
required to remove improvements to the Premises constructed as part of the
Tenant's Improvement Work.  Tenant may install its trade fixtures, furniture and
equipment in the Premises, provided that the installation and removal of them
will not affect any structural portion of the Property, any Building System or
any other equipment or facilities serving the Building or any occupant.
 
-10-

--------------------------------------------------------------------------------


13.           Mechanics' Liens
 
Tenant promptly shall pay for any labor, services, materials, supplies or
equipment furnished to Tenant in or about the Premises.  Tenant shall keep the
Premises and the Property free from any liens arising out of any labor,
services, materials, supplies or equipment furnished or alleged to have been
furnished to Tenant.  Tenant shall take all steps permitted by law in order to
avoid the imposition of any such lien.  Should any such lien or notice of such
lien be filed against the Premises or the Property, Tenant shall discharge the
same by bonding or otherwise within 15 days after Tenant has notice that the
lien or claim is filed regardless of the validity of such lien or claim.
 
14.           Landlord's Right to Relocate Tenant; Right of Entry
 
(a)           Prior to the Commencement Date, Landlord may relocate Tenant from
the portion of the Premises that is not a complete floor to comparable space on
the 4th floor of the Building that is contiguous with the remainder of Tenant's
Premises and is on the same side of the Building as the portion of the Premises
being relocated.  Landlord will give Tenant at least 60 days advance notice of
relocation and will pay for all reasonable costs of such relocation.  Such a
relocation shall not terminate, modify or otherwise affect this lease except
that "Premises" shall refer to the relocation space rather than the old location
identified in Section 1(a).
 
-11-

--------------------------------------------------------------------------------


(b)           Tenant shall permit Landlord and its Agents to enter the Premises
at all reasonable times following 24 hours notice (except in an emergency, in
which case Landlord shall provide such notice as is reasonable under the
circumstances) to inspect or Maintain, the Premises or Property, to make
Alterations to the Premises (to the extent required by law, code or ordinance,
or that are otherwise approved by Tenant), to exhibit the Premises for the
purpose of sale or financing, and, during the last 12 months of the Term, to
exhibit the Premises to any prospective tenant.  Landlord will make reasonable
efforts not to inconvenience Tenant in exercising such rights, but Landlord
shall not be liable for any interference with Tenant's occupancy resulting from
Landlord's entry unless caused by the gross negligence or willful misconduct of
Landlord.
 
15.           Damage by Fire or Other Casualty
 
(a)           If the Premises or Common Areas shall be damaged or destroyed by
fire or other casualty, Tenant shall promptly notify Landlord, and Landlord,
subject to the conditions set forth in this Section, shall repair such damage
and restore the Premises or Common Areas to substantially the same condition in
which they were immediately prior to such damage or destruction, but not
including the repair, restoration or replacement of the fixtures, equipment, or
Alterations installed by or on behalf of Tenant.  Landlord shall notify Tenant,
within 30 days after the date of the casualty, if Landlord anticipates that the
restoration will take more than 240 days from the date of the casualty to
complete; in such event, either Landlord or Tenant (unless the damage was caused
by Tenant) may terminate this Lease effective as of the date of casualty by
giving notice to the other within 30 days after Landlord's notice.  If Landlord
terminates this Lease pursuant to the immediately preceding sentence, and
Landlord Commences to Reconstruct the Building within 240 days after the
casualty, then provided that (i) no Event of Default existed at the time of the
casualty, (ii) Tenant has provided Landlord with Tenant's then-current notice
address in writing, and (iii) Tenant has not sublet or assigned all or any part
of the Premises other than to an Affiliate of Tenant in accordance with this
Lease, then Landlord shall promptly notify Tenant of the Commencement of
Reconstruction of the Building in writing, and Tenant may, at Tenant's election,
thereafter reinstate this Lease by delivering written notice thereof to Landlord
within fifteen (15) days after Tenant's receipt of the aforementioned notice
from Landlord.  Tenant shall be permitted to retake possession of the Premises,
and the abatement of Rent shall cease, upon the substantial completion of the
Premises (including access thereto and parking therefor) to substantially the
condition that existed prior to the casualty, including Tenant's fixtures,
equipment and Alterations, provided Tenant uses diligent efforts to complete the
installation and construction of such fixtures, equipment and Alterations.  If
Tenant fails to deliver notice of its desire to reinstate the Lease to Landlord
within the time period specified, Tenant shall be deemed to have waived the
right to reinstate the Lease set forth in this Section 15(a).  As used in this
Section 15(a), the phrase "Commences to Reconstruct the Building", and words of
similar import, shall mean that Landlord has mobilized personnel and materials
on the Property and has commenced construction activities on the Property
intended to repair, restore or reconstruct the Building to substantially the
condition that existed prior to the casualty, tenant fixtures, equipment and
Alterations excepted.
 
-12-

--------------------------------------------------------------------------------


(b)           If a casualty occurs during the last 12 months of the Term,
Landlord may terminate this Lease unless Tenant has the right to extend the Term
for at least 3 more years and does so within 30 days after the date of the
casualty.  Moreover, Landlord may terminate this Lease if the loss is not
covered by the insurance required to be maintained by Landlord under this
Lease.  Tenant will receive an abatement of Minimum Annual Rent and Annual
Operating Expenses to the extent the Premises are rendered untenantable as a
result of the casualty.
 
16.           Condemnation
 
If (i) all of the Premises are Taken, (ii) any part of the Premises is Taken and
the remainder is insufficient in Landlord's opinion for the reasonable operation
of Tenant's business, or (iii) any of the Property is Taken, and, in Landlord's
opinion, it would be impractical or the condemnation proceeds are insufficient
to restore the remainder, then this Lease shall terminate as of the date the
condemning authority takes possession.  If this Lease is not terminated,
Landlord shall restore the Building to a condition as near as reasonably
possible to the condition prior to the Taking, the Minimum Annual Rent shall be
abated for the period of time all or a part of the Premises is untenantable in
proportion to the square foot area untenantable, and this Lease shall be amended
appropriately.  The compensation awarded for a Taking shall belong to
Landlord.  Except for any relocation benefits to which Tenant may be entitled,
Tenant hereby assigns all claims against the condemning authority to Landlord,
including, but not limited to, any claim relating to Tenant's leasehold estate.
 
17.           Quiet Enjoyment
 
Landlord covenants that Tenant, upon performing all of its covenants, agreements
and conditions of this Lease, shall have quiet and peaceful possession of the
Premises as against anyone claiming by or through Landlord, subject, however, to
the terms of this Lease.
 
18.           Assignment and Subletting
 
(a)           Except as provided in Section 18(b) below, Tenant shall not enter
into nor permit any Transfer voluntarily or by operation of law, without the
prior consent of Landlord, which consent shall not be unreasonably
withheld.  Without limitation, Tenant agrees that Landlord's consent shall not
be considered unreasonably withheld if (i) the proposed transferee is an
existing tenant of Landlord or an affiliate of Landlord, (ii) the business,
business reputation, or creditworthiness of the proposed transferee is
unacceptable to Landlord, (iii) except with respect to a proposed transferee
that Tenant presents to Landlord and with whom Landlord has had no prior
dealings with respect to property in the Mid-Atlantic region and to whom Tenant
is offering its space for not less than the lesser of (A) the then-current Rent,
or (B) the rent for other office space marketed by Landlord or its Affiliate in
the Mid-Atlantic region, Landlord or an Affiliate of Landlord has comparable
space available for lease by the proposed transferee, or (iv) Tenant is in
default under this Lease or any act or omission has occurred which would
constitute a default with the giving of notice and/or the passage of time.  A
consent to one Transfer shall not be deemed to be a consent to any subsequent
Transfer.  In no event shall any Transfer relieve Tenant from any obligation
under this Lease.  Landlord's acceptance of Rent from any person shall not be
deemed to be a waiver by Landlord of any provision of this Lease or to be a
consent to any Transfer.  Any Transfer not in conformity with this Section
18 shall be void at the option of Landlord.
-13-

--------------------------------------------------------------------------------


(b)           Landlord's consent shall not be required in the event of any
Transfer by Tenant to an Affiliate provided that (i) the Affiliate has
shareholder equity (or its equivalent) at least equal to that of Tenant as of
the date immediately preceding the Transfer, (ii) Tenant provides Landlord
notice of the Transfer at least 15 days prior to the effective date, together
with current financial statements of the Affiliate certified by an executive
officer of the Affiliate, and (iii) in the case of an assignment or sublease,
Tenant delivers to Landlord an assumption agreement reasonably acceptable to
Landlord executed by Tenant and the Affiliate, together with a certificate of
insurance evidencing the Affiliate's compliance with the insurance requirements
of Tenant under this Lease.
 
(c)           The provisions of Section 18(a) above notwithstanding, if Tenant
proposes to Transfer all of the Premises (other than to an Affiliate), Landlord
may terminate this Lease, either conditioned on execution of a new lease between
Landlord and the proposed transferee or without that condition.  If Tenant
proposes to enter into a Transfer of less than all of the Premises (other than
to an Affiliate), Landlord may amend this Lease to remove the portion of the
Premises to be transferred, either conditioned on execution of a new lease
between Landlord and the proposed transferee or without that condition.  If this
Lease is not so terminated or amended, Tenant shall pay to Landlord, immediately
upon receipt, fifty percent (50%) of the excess of (i) the net profit received
by Tenant for the Transfer (after deduction of brokerage commissions, legal
fees, tenant improvement costs, rent concessions and other reasonable and
customary costs related to the Transfer), over (ii) the Rent allocable to the
Premises transferred.
 
(d)           If Tenant requests Landlord's consent to a Transfer, Tenant shall
provide Landlord, at least 15 days prior to the proposed Transfer, current
financial statements of the transferee certified by an executive officer of the
transferee, a complete copy of the proposed Transfer documents, and any other
information Landlord reasonably requests.  Immediately following any approved
assignment or sublease, Tenant shall deliver to Landlord an assumption agreement
reasonably acceptable to Landlord executed by Tenant and the transferee,
together with a certificate of insurance evidencing the transferee's compliance
with the insurance requirements of Tenant under this Lease.  Tenant agrees to
reimburse Landlord for reasonable out-of-pocket administrative and attorneys'
fees in connection with the processing and documentation of any Transfer for
which Landlord's consent is requested.
 
(e)           Landlord shall not convey its interest in this Lease or the
Property, other than to an Affiliate of Landlord or to a lender providing
mortgage financing for the Property, until the Tenant Improvement Work is
substantially complete (including the completion of all punchlist items with
respect thereto).
 
19.           Subordination; Mortgagee's Rights
 
(a)           Tenant accepts this Lease subject and subordinate to any Mortgage
now or in the future affecting the Premises, provided that Tenant's right of
possession of the Premises shall not be disturbed by the Mortgagee so long as
Tenant is not in default under this Lease.  This clause shall be self-operative,
but within 10 days after request, Tenant shall execute and deliver any further
instruments confirming the subordination of this Lease and any further
instruments of attornment that the Mortgagee may reasonably request, in form
reasonably acceptable to Landlord, Tenant and the Mortgagee.  However, any
Mortgagee may at any time subordinate its Mortgage to this Lease, without
Tenant's consent, by giving notice to Tenant, and this Lease shall then be
deemed prior to such Mortgage without regard to their respective dates of
execution and delivery; provided that such subordination shall not affect any
Mortgagee's rights with respect to condemnation awards, casualty insurance
proceeds, intervening liens or any right which shall arise between the recording
of such Mortgage and the execution of this Lease.
 
-14-

--------------------------------------------------------------------------------


(b)           Unless otherwise approved by Landlord, Tenant and the Mortgagee,
no Mortgagee shall be (i) liable for any act or omission of a prior landlord,
(ii) subject to any rental offsets or defenses against a prior landlord, (iii)
bound by any amendment of this Lease made without its written consent, or (iv)
bound by payment of Monthly Rent more than one month in advance or liable for
any other funds paid by Tenant to Landlord unless such funds actually have been
transferred to the Mortgagee by Landlord.
 
20.           Tenant's Certificate; Financial Information
 
Within 10 Business Days after Landlord's request from time to time in connection
with a sale, financing or other transaction involving the Premises, (i) Tenant
shall execute, acknowledge and deliver to Landlord, for the benefit of Landlord,
Mortgagee, any prospective Mortgagee, and any prospective purchaser of
Landlord's interest in the Property, an estoppel certificate in the form of
attached Exhibit "C" (or other form requested by Landlord), modified as
necessary to accurately state the facts represented, and (ii) Tenant shall
furnish to Landlord, Landlord's Mortgagee, prospective Mortgagee and/or
prospective purchaser reasonably requested financial information (provided that
so long as Tenant is a publicly traded company, publicly available financial
information shall be deemed to satisfy this requirement).
 
21.           Surrender
 
(a)           On the date on which this Lease expires or terminates, Tenant
shall return possession of the Premises to Landlord in good condition, except
for ordinary wear and tear, and except for casualty damage or other conditions
that Tenant is not required to remedy under this Lease.  Prior to the expiration
or termination of this Lease, Tenant shall remove from the Property all
furniture, trade fixtures, equipment, wiring and cabling other than wiring and
cabling installed as part of the Tenant's Improvement Work (unless Landlord
advises Tenant otherwise), and all other personal property installed by Tenant
or its assignees or subtenants.  Tenant shall repair any damage resulting from
such removal and shall restore the Property to good order and condition,
excepting only ordinary wear and tear, casualty damage or other conditions that
Tenant is not required to remedy under this Lease.  Any of Tenant's personal
property not removed as required shall be deemed abandoned, and Landlord, at
Tenant's expense, may remove, store, sell or otherwise dispose of such property
in such manner as Landlord may see fit and/or Landlord may retain such property
or sale proceeds as its property.  If Tenant does not return possession of the
Premises to Landlord in the condition required under this Lease, Tenant shall
pay Landlord all resulting damages Landlord may suffer.
 
(b)           If Tenant remains in possession of the Premises after the
expiration or termination of this Lease, Tenant's occupancy of the Premises
shall be that of a tenancy at will.  Tenant's occupancy during any holdover
period shall otherwise be subject to the provisions of this Lease (unless
clearly inapplicable), except that (i) if Tenant give Landlord written notice of
its intention to hold over at least ninety (90) days prior to the Expiration
Date, then for the first ninety (90) days of the holdover the Monthly Rent shall
be one hundred fifty percent (150%) of the Monthly Rent payable for the last
full month immediately preceding the holdover, and thereafter the Monthly Rent
shall be double the Monthly Rent for the last full month immediately preceding
the holdover, or (ii) if Tenant does not give Landlord written notice of its
intention to hold over at least ninety (90) days prior to the Expiration Date,
then the Monthly Rent shall be double the Monthly Rent for the last full month
immediately preceding the holdover.  No holdover or payment by Tenant after the
expiration or termination of this Lease shall operate to extend the Term or
prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise.  Any provision in this Lease to the contrary
notwithstanding, any holdover by Tenant shall constitute a default on the part
of Tenant under this Lease entitling Landlord to exercise, without obligation to
provide Tenant any notice or cure period, all of the remedies available to
Landlord in the event of a Tenant default, and Tenant shall be liable for all
damages, including consequential damages, that Landlord suffers as a result of
the holdover.
 
-15-

--------------------------------------------------------------------------------


 
22.           Defaults - Remedies
 
(a)           It shall be an Event of Default:
 
(i)           If Tenant does not pay in full when due any and all Rent and,
except as provided in Section 22(d) below, Tenant fails to cure such default on
or before the date that is five (5) Business Days after Landlord gives Tenant
notice of default;
 
(ii)           If Tenant enters into or permits any Transfer in violation of
Section 18 above;
 
(iii)           If Tenant fails to observe and perform or otherwise breaches any
other provision of this Lease, and, except as provided in Section 22(d) below,
Tenant fails to cure the default on or before the date that is ten (10) Business
Days after Landlord gives Tenant notice of default; provided, however, if the
default cannot reasonably be cured within ten (10) Business Days following
Landlord's giving of notice, Tenant shall be afforded additional reasonable time
(not to exceed ninety (90) days following Landlord's notice) to cure the default
if Tenant begins to cure the default within ten (10) Business Days following
Landlord's notice and continues diligently in good faith to completely cure the
default; or
 
(iv)           If Tenant becomes insolvent or makes a general assignment for the
benefit of creditors or offers a settlement to creditors, or if a petition in
bankruptcy or for reorganization or for an arrangement with creditors under any
federal or state law is filed by or against Tenant, or a bill in equity or other
proceeding for the appointment of a receiver for any of Tenant's assets is
commenced, or if any of the real or personal property of Tenant shall be levied
upon; provided that any proceeding brought by anyone other than Landlord or
Tenant under any bankruptcy, insolvency, receivership or similar law shall not
constitute an Event of Default until such proceeding has continued unstayed for
more than sixty (60) consecutive days.
 
(b)           If an Event of Default occurs, Landlord shall have the following
rights and remedies:
 
(i)           Landlord, without any obligation to do so, may elect to cure the
default on behalf of Tenant, in which event Tenant shall reimburse Landlord upon
demand for any sums paid or costs incurred by Landlord (together with an
administrative fee of 15% thereof) in curing the default, plus interest at the
Interest Rate from the respective dates of Landlord's incurring such costs,
which sums and costs together with interest at the Interest Rate shall be deemed
additional Rent;
 
-16-

--------------------------------------------------------------------------------


 
(ii)           To enter and repossess the Premises, by breaking open locked
doors if necessary, and remove all persons and all or any property, by action at
law or otherwise, without being liable for prosecution or damages.  Landlord
may, at Landlord's option, make Alterations and repairs in order to relet the
Premises and relet all or any part(s) of the Premises for Tenant's
account.  Tenant agrees to pay to Landlord on demand any deficiency (taking into
account all costs incurred by Landlord) that may arise by reason of such
reletting.  In the event of reletting without termination of this Lease,
Landlord may at any time thereafter elect to terminate this Lease for such
previous breach;
 
(iii)           To accelerate the whole or any part of the Rent for the balance
of the Term, and declare the same to be immediately due and payable; and
 
(iv)           To terminate this Lease and the Term without any right on the
part of Tenant to save the forfeiture by payment of any sum due or by other
performance of any condition, term or covenant broken.
 
(c)           In addition to the rights and remedies provided in Section
22(b) above, if an Event of Default occurs relating to Tenant's non-payment of
the Rent due hereunder, Tenant hereby authorizes any attorney of any court of
record of the Commonwealth of Pennsylvania to appear for Tenant and to confess
judgment against Tenant, and in favor of Landlord, for all Rent due hereunder
plus costs and an attorney's collection commission equal to the greater of 10%
of all Rent or $1,000, for which this Lease or a true and correct copy hereof
shall be good and sufficient warrant.  TENANT UNDERSTANDS THAT THE FOREGOING
PERMITS LANDLORD TO ENTER A JUDGMENT AGAINST TENANT WITHOUT PRIOR NOTICE OR
HEARING.  ONCE SUCH A JUDGMENT HAS BEEN ENTERED AGAINST TENANT, ONE OR MORE
WRITS OF EXECUTION OR WRITS OF GARNISHMENT MAY BE ISSUED THEREON WITHOUT FURTHER
NOTICE TO TENANT AND WITHOUT A HEARING, AND, PURSUANT TO SUCH WRITS, LANDLORD
MAY CAUSE THE SHERIFF OF THE COUNTY IN WHICH ANY PROPERTY OF TENANT IS LOCATED
TO SEIZE TENANT'S PROPERTY BY LEVY OR ATTACHMENT.  IF THE JUDGMENT AGAINST
TENANT REMAINS UNPAID AFTER SUCH LEVY OR ATTACHMENT, LANDLORD CAN CAUSE SUCH
PROPERTY TO BE SOLD BY THE SHERIFF EXECUTING THE WRITS, OR, IF SUCH PROPERTY
CONSISTS OF A DEBT OWED TO TENANT BY ANOTHER ENTITY, LANDLORD CAN CAUSE SUCH
DEBT TO BE PAID DIRECTLY TO LANDLORD IN AN AMOUNT UP TO BUT NOT TO EXCEED THE
AMOUNT OF THE JUDGMENT OBTAINED BY LANDLORD AGAINST TENANT, PLUS THE COSTS OF
THE EXECUTION.  Such authority shall not be exhausted by one exercise thereof,
but judgment may be confessed as aforesaid from time to time as often as any of
the Rent and other sums shall fall due or be in arrears, and such powers may be
exercised as well after the expiration of the initial term of this Lease and
during any extended or renewal term of this Lease and after the expiration of
any extended or renewal term of this Lease.
-17-

--------------------------------------------------------------------------------


Initials on behalf of Tenant:_____
 
(d)           Any provision to the contrary in this Section 22 notwithstanding
(other than the last sentence of this Section 22(d)), (i) Landlord shall not be
required to give Tenant the notice and opportunity to cure provided in Section
22(a) above more than twice in any consecutive 12-month period, and thereafter
Landlord may declare an Event of Default without affording Tenant any of the
notice and cure rights provided under this Lease, and (ii) Landlord shall not be
required to give such notice prior to exercising its rights if Tenant fails to
comply with the provisions of Sections 13, 18, 20 or 27 or in an
emergency.  Notwithstanding the foregoing, Landlord shall provide Tenant with
additional written notice at least thirty (30) days prior to exercising any
confession of judgment against Tenant pursuant to Section 22(c) or Section
22(h); provided, however, that if Landlord elects to confess judgment for Rent
and attorney fees pursuant to Section 22(c) without first accelerating the Rent,
thereby requiring multiple confessions of judgment as Rent accrues, a single
notice of such election delivered to Tenant at least thirty (30) days prior to
the first such exercise of the confession of judgment shall suffice, and no
further notices shall be required for subsequent confessions of judgment for
Rent and attorney fees.
 
(e)           No waiver by Landlord of any breach by Tenant shall be a waiver of
any subsequent breach, nor shall any forbearance by Landlord to seek a remedy
for any breach by Tenant be a waiver by Landlord of any rights and remedies with
respect to such or any subsequent breach.  Efforts by Landlord to mitigate the
damages caused by Tenant's default shall not constitute a waiver of Landlord's
right to recover damages hereunder.  No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
provided herein or by law, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity.  No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the total amount due Landlord under this Lease shall be deemed to be
other than on account, nor shall any endorsement or statement on any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord's right to recover the balance of Rent
due, or Landlord's right to pursue any other available remedy.
 
(f)           If either party commences an action against the other party
arising out of or in connection with this Lease, the prevailing party shall be
entitled to have and recover from the other party reasonable attorneys' fees,
costs of suit, investigation expenses and discovery costs, including costs of
appeal.
 
(g)           Landlord and Tenant waive the right to a trial by jury in any
action or proceeding based upon or related to, the subject matter of this Lease.
 
(h)           When this Lease and the Term or any extension thereof shall have
been terminated on account of any default by Tenant, or when the Term or any
extension thereof shall have expired, Tenant hereby authorizes any attorney of
any court of record of the Commonwealth of Pennsylvania to appear for Tenant and
for anyone claiming by, through or under Tenant and to confess judgment against
all such parties, and in favor of Landlord, in ejectment and for the recovery of
possession of the Premises, for which this Lease or a true and correct copy
hereof shall be good and sufficient warrant.  AFTER THE ENTRY OF ANY SUCH
JUDGMENT A WRIT OF POSSESSION MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO
TENANT AND WITHOUT A HEARING.  If for any reason after such action shall have
been commenced it shall be determined and possession of the Premises remain in
or be restored to Tenant, Landlord shall have the right for the same default and
upon any subsequent default(s) or upon the termination of this Lease or Tenant's
right of possession as herein set forth, to again confess judgment as herein
provided, for which this Lease or a true and correct copy hereof shall be good
and sufficient warrant.
 
-18-

--------------------------------------------------------------------------------


Initials on behalf of Tenant:_____
 
(i)           The warrants to confess judgment set forth above shall continue in
full force and effect and be unaffected by amendments to this Lease or other
agreements between Landlord and Tenant even if any such amendments or other
agreements increase Tenant's obligations or expand the size of the Premises.
 
(j)           TENANT EXPRESSLY AND ABSOLUTELY KNOWINGLY AND EXPRESSLY WAIVES AND
RELEASES (i) ANY RIGHT, INCLUDING, WITHOUT LIMITATION, UNDER ANY APPLICABLE
STATUTE, WHICH TENANT MAY HAVE TO RECEIVE A NOTICE TO QUIT PRIOR TO LANDLORD
COMMENCING AN ACTION FOR REPOSSESSION OF THE PREMISES, AND (ii) ANY RIGHT WHICH
TENANT MAY HAVE TO NOTICE AND TO HEARING PRIOR TO A LEVY UPON OR ATTACHMENT OF
TENANT'S PROPERTY OR THEREAFTER.
 
Initials on behalf of Tenant:______
 
23.           Tenant's Authority
 
Tenant represents and warrants to Landlord that:  (i) Tenant is duly formed,
validly existing and in good standing under the laws of the state under which
Tenant is organized, and qualified to do business in the state in which the
Property is located, and (ii) the person(s) signing this Lease are duly
authorized to execute and deliver this Lease on behalf of Tenant.
 
24.           Liability of Landlord
 
The word "Landlord" in this Lease includes the Landlord executing this Lease as
well as its successors and assigns, each of which shall have the same rights,
remedies, powers, authorities and privileges as it would have had it originally
signed this Lease as Landlord.  Any such person or entity, whether or not named
in this Lease, shall have no liability under this Lease after it ceases to hold
title to the Premises except for obligations already accrued (and, as to any
unapplied portion of Tenant's Security Deposit, Landlord shall be relieved of
all liability upon transfer of such portion to its successor in
interest).  Tenant shall look solely to Landlord's successor in interest for the
performance of the covenants and obligations of the Landlord hereunder which
subsequently accrue.  Landlord shall not be deemed to be in default under this
Lease unless Tenant gives Landlord written notice specifying the nature of the
default and Landlord fails to cure the default within thirty (30) days following
receipt of Tenant's written notice, provided, however, if the default cannot
reasonably be cured within thirty (30) days following Tenant's notice, Landlord
shall be afforded additional reasonable time to cure the default but only if
Landlord begins to cure the default within thirty (30) days following Tenant's
notice and continues diligently in good faith to completely cure the default as
promptly as reasonably practicable.  If Landlord does not cure a default within
the prescribed period, Tenant shall be entitled to cure the default on
Landlord’s behalf, and Landlord shall thereafter reimburse Tenant for Tenant’s
reasonable out of pocket costs incurred in curing such default.  Such
reimbursement shall be paid by Landlord to Tenant within thirty (30) days
following Tenant’s delivery to Landlord of a written request therefor
accompanied by invoices and other documentation reasonably required by Landlord
evidencing such out of pocket costs.  Tenant shall not be entitled to set off
any amounts owed by Landlord against Rent due hereunder.  In no event shall
Landlord be liable to Tenant for any loss of business or profits of Tenant or
for consequential, punitive or special damages of any kind.  Neither Landlord
nor any principal of Landlord nor any owner of the Property, whether disclosed
or undisclosed, shall have any personal liability with respect to any of the
provisions of this Lease or the Premises; Tenant shall look solely to the equity
of Landlord in the Property (and the profits and proceeds resulting from any
sale of the Premises or any insurance proceeds or condemnation awards or
payments in lieu thereof resulting from casualty or condemnation of the
Property) for the satisfaction of any claim by Tenant against Landlord.
-19-

--------------------------------------------------------------------------------


25.           Miscellaneous
 
(a)           The captions in this Lease are for convenience only, are not a
part of this Lease and do not in any way define, limit, describe or amplify the
terms of this Lease.
 
(b)           This Lease represents the entire agreement between the parties
hereto and there are no collateral or oral agreements or understandings between
Landlord and Tenant with respect to the Premises or the Property.  No rights,
easements or licenses are acquired in the Property or any land adjacent to the
Property by Tenant by implication or otherwise except as expressly set forth in
this Lease.  This Lease shall not be modified in any manner except by an
instrument in writing executed by the parties.  The masculine (or neuter)
pronoun and the singular number shall include the masculine, feminine and neuter
genders and the singular and plural number.  The word "including" followed by
any specific item(s) is deemed to refer to examples rather than to be words of
limitation.  The word "person" includes a natural person, a partnership, a
corporation, a limited liability company, an association and any other form of
business association or entity.  Both parties having participated fully and
equally in the negotiation and preparation of this Lease, this Lease shall not
be more strictly construed, nor any ambiguities in this Lease resolved, against
either Landlord or Tenant.
 
(c)           Each covenant, agreement, obligation, term, condition or other
provision contained in this Lease shall be deemed and construed as a separate
and independent covenant of the party bound by, undertaking or making the same,
not dependent on any other provision of this Lease unless otherwise expressly
provided.  All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.
 
(d)           If any provisions of this Lease shall be declared unenforceable in
any respect, such unenforceability shall not affect any other provision of this
Lease, and each such provision shall be deemed to be modified, if possible, in
such a manner as to render it enforceable and to preserve to the extent possible
the intent of the parties as set forth herein.  This Lease shall be construed
and enforced in accordance with the laws of the state in which the Property is
located.
 
-20-

--------------------------------------------------------------------------------


(e)           This Lease shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective heirs, personal representatives and
permitted successors and assigns.
 
(f)           Tenant shall not record this Lease or any memorandum without
Landlord's prior consent.
 
(g)           This Lease may be executed in any number of counterparts each of
which, taken together, shall constitute one and the same instrument.  Faxed or
electronically delivered signatures shall be enforceable as original signatures
against the party delivering such signature.
 
26.           Notices
 
Any notice, consent or other communication under this Lease shall be in writing
and addressed to Landlord or Tenant at their respective addresses specified in
Section 1 above (or to such other address as either may designate by notice to
the other) with a copy to any Mortgagee or other party designated by
Landlord.  Each notice or other communication shall be deemed given if sent by
prepaid overnight delivery service or by certified mail, return receipt
requested, postage prepaid, with delivery in any case evidenced by a receipt,
and shall be deemed to have been given on the day of actual delivery to the
intended recipient or on the business day delivery is refused.  The giving of
notice by Landlord's attorneys, representatives and agents under this Section
shall be deemed to be the acts of Landlord.
 
27.           Security Deposit
 
(a)           As additional security for the full and prompt performance by
Tenant of the terms and covenants of this Lease, Tenant shall, on or before July
30, 2007, deliver to Landlord an irrevocable negotiable letter of credit (and
“LC”), issued by a bank acceptable to Landlord, having a banking office in
Philadelphia, Pennsylvania, in form and content reasonably acceptable to
Landlord, for the benefit of Landlord, in the sum of One Hundred Eighty Three
Thousand Dollars ($137,000.00) (the “Security Deposit”).  Such LC shall have a
term covering the entire Term of the Lease and shall expire not less than sixty
(60) days after the expiration of the Term of the Lease.
 
(b)           Tenant shall not be entitled to reduce the face amount of the LC
without Landlord’s prior consent in each instance.  Tenant's failure to keep the
LC in place for the hereinabove agreed amount during the entire Term of this
Lease, and for at least sixty (60) days after the expiration of the Term of this
Lease, shall constitute an Event of Default under this Lease and Landlord shall
be entitled, without notice, to present the LC for payment.  Furthermore,
Landlord shall be entitled, without notice, to present the LC for payment (i)
upon the occurrence and during the continuance of an Event of Default under this
Lease (including any holdover), or (ii) if the term of the LC is to expire prior
to the period specified above and Tenant does not cause the term to be extended,
or a new LC issued (from an acceptable bank and in a form as specified above),
at least thirty (30) days prior to such expiration.  In the event the LC is
presented for payment, Landlord may apply the proceeds on account of the Event
of Default to the cure of any Event of Default by Tenant under this Lease or to
compensate Landlord for any loss or damage it may suffer by reason of Tenant's
default under this Lease.  If the LC has been converted into a cash Security
Deposit, Tenant shall, upon demand, restore any portion of the Security Deposit
which may be applied by Landlord in accordance with this Lease.  Notwithstanding
the foregoing provisions of this Paragraph, to the extent that Landlord has not
applied any portion of the Security Deposit on account of a default under this
Lease, the remaining Security Deposit (after Tenant has made all payments to
Landlord pursuant to the provisions of this Lease) shall be returned to Tenant
promptly after the expiration of this Lease and the full performance of Tenant
hereunder.  Until returned to Tenant after the expiration of the Lease and the
full performance of Tenant hereunder (including, without limitation, any payment
due by Tenant as a result of a reconciliation of Tenant's Additional Rent
obligations), the Security Deposit shall remain the property of Landlord.
 
-21-

--------------------------------------------------------------------------------


28.           Parking
 
Landlord agrees that during the Term of this lease Tenant shall have the
non-exclusive right, in common with other occupants of the Building, to use the
parking spaces available to the Property, which shall be four (4.0) parking
spaces for each one thousand (1,000) rentable square feet of the Building.  The
parking spaces will be comprised of 3.5 parking spaces for each one thousand
(1,000) rentable square feet of the Premises located on-site with the balance
consisting of "on-street" parking.
 
29.           Tenant Improvement Work.
 
(a)           Preliminary Plans.
 
(i)           Promptly after the Effective Date, Tenant shall engage an
architect reasonably acceptable to Landlord to prepare preliminary plans for the
design of the Premises (the "Preliminary Plans").  Within 120 days after the
Effective Date, Tenant’s architect shall provide Landlord with a floor plan of
the Premises (that need not be in the form of the complete Preliminary Plans)
that identifies, subject to Landlord's reasonable approval, the demising wall of
that portion of the Premises located on the second floor of the
Building.  Thereafter, the location of the demising wall on the second floor of
the Building shall not be moved without Landlord's prior consent, which consent
shall not be unreasonably withheld, conditioned or delayed if there is no other
tenant that (A) has leased the remaining portion of the second floor, or (B)
with whom Landlord is in discussions respecting such a lease.  The complete
Preliminary Plans shall be submitted to Landlord for Landlord’s review not later
than June 1, 2008.  Within ten (10) Business Days after the Landlord’s receipt
of the Preliminary Plans, the Landlord shall either (A) approve the Preliminary
Plans, or (B) notify the Tenant in writing of any modifications to the
Preliminary Plans that the Landlord desires (the "Preliminary Plans Modification
Notice").  If Landlord fails to deliver a Preliminary Plans Modification Notice
to the Tenant within the time period specified, Landlord shall be deemed to have
approved the Preliminary Plans.
 
(ii)           To the extent that Landlord's proposed modifications to the
Preliminary Plans are required to conform the Preliminary Plans to (A) the Base
Building Specification attached hereto as Exhibit "E-1", (B) the Tenant Fit-Out
Criteria attached hereto as Exhibit "E-2", or (C) standards consistent with a
first class office building in the Navy Yard, Tenant shall proceed to revise the
Preliminary Plans in accordance with Landlord's Preliminary Plans Modification
Notice and shall deliver revised Preliminary Plans to Landlord within ten (10)
Business Days after Tenant's receipt of such notice.  Within ten (10) Business
Days after Landlord's receipt of the revised Preliminary Plans, Landlord shall
either (Y) approve the revised Preliminary Plans, or (Z) notify Tenant in
writing of any remaining modifications required to conform the Preliminary Plans
to the modifications required in Landlord's Preliminary Plans Modification
Notice (subject to the limitations set forth in clauses (A), (B) and (C) above),
whereupon Tenant shall, within ten (10) Business Days thereafter, revise the
Preliminary Plans accordingly and re-submit same to Landlord for Landlord's
final approval.
-22-

--------------------------------------------------------------------------------


(iii)           The Preliminary Plans, as approved in accordance with this
Section , are referred to herein as the "Approved Preliminary Plans".  Following
such approval, Landlord and Tenant shall continue to work together
collaboratively to refine and develop the Approved Preliminary Plans and,
subject to the limitations set forth in clauses (A), (B) and (C) of Section
29(a)(ii) above, and provided that Tenant shall not be permitted to modify or
relocate any demising wall of the Premises.
 
(b)           Construction Documents.  On or before August 1, 2008, Tenant shall
deliver to Landlord all architectural and engineering documents reasonably
required to obtain reliable budget pricing from a qualified contractor for the
Tenant's Improvement Work (defined below) (collectively, the "Preliminary
Construction Documents").  The Preliminary Construction Documents shall be based
on the Approved Preliminary Plans (as modified in accordance with Section
29(a)(iii) above).  Within ten (10) Business Days after Landlord’s receipt of
the Preliminary Construction Documents, Landlord shall either (i) approve the
Preliminary Construction Documents, or (ii) notify Tenant in writing of any
modifications to the Preliminary Construction Documents that Landlord requires
(the "Construction Documents Modification Notice").  If Landlord fails to
deliver a Construction Documents Modification Notice to Tenant within the time
period specified, Landlord shall be deemed to have approved the Preliminary
Construction Documents.  To the extent that Landlord's proposed modifications to
the Preliminary Construction Documents are required to conform the Preliminary
Construction Documents to (A) the Base Building Specification attached hereto as
Exhibit "E-1", (B) the Tenant Fit-Out Criteria attached hereto as Exhibit "E-2",
or (C) standards consistent with a first class office building in the Navy Yard,
Tenant shall proceed to revise the Preliminary Construction Documents in
accordance with Landlord's Construction Documents Modification Notice and shall
deliver revised Preliminary Construction Documents to Landlord within ten (10)
Business Days after Tenant's receipt of such notice.  Within ten (10) Business
Days after Landlord's receipt of the revised Preliminary Construction Documents,
Landlord shall either (Y) approve the revised Preliminary Construction
Documents, or (Z) notify Tenant in writing of any remaining modifications
required to conform the Preliminary Construction Documents to the modifications
required in Landlord’s Construction Documents Modification Notice (subject to
the limitations set forth in clauses (A), (B), and (C) above), whereupon Tenant
shall, within ten (10) Business Days thereafter, revise the Preliminary
Construction Documents accordingly and re-submit same to Landlord for Landlord’s
final approval.  The Preliminary Construction Documents, as approved in
accordance with this Section 29(b), are referred to herein as the "Construction
Documents".  
 
(c)           Selection of the General Contractor.  Promptly following
Landlord's final approval of the Construction Documents, Landlord shall submit
the Construction Documents to at least two (2) general contractors that are
reasonably acceptable to Landlord and Tenant for competitive bidding of the
work.  Unless otherwise directed or approved by Tenant, Landlord shall engage
the general contractor with the lowest comparable bid to perform the work.
 
(d)           Permits and Approvals.  Promptly following the approval of the
Construction Documents and the selection of the general contractor, Landlord
shall cause its general contractor to commence submissions to authorities having
jurisdiction to obtain all requisite applications and all other applications and
drawings required to obtain all building, plumbing, electrical and other permits
and approvals required by governmental authorities having jurisdiction for the
construction of the Tenant Improvement Work depicted on the Construction
Documents (collectively, the "Permits"), at Tenant's cost and expense; and
Landlord shall thereafter diligently and in good faith prosecute or cause its
general contractor to prosecute such applications to conclusion.  Tenant and
Landlord agree to join in the aforesaid applications whenever such joinder shall
be reasonably necessary and to cooperate with the other party in the processing
of the aforesaid applications for approvals.
 
-23-

--------------------------------------------------------------------------------


 
(e)           Performance of Tenant Improvement Work.  Landlord shall perform
the work required to be performed pursuant to the Construction Documents and the
Tenant Fit-Out Criteria attached hereto as Exhibit "E-2" (all such work,
together with Tenant's designing the Premises) being referred to collectively
herein as "Tenant's Improvement Work").  Upon reasonable prior notice to
Landlord, Tenant and its architects and engineers shall have the right, at any
reasonable time during the course of construction of Tenant's Improvement Work,
to inspect the work being done to ensure that the same is being constructed in
accordance with the approved plans therefor and in compliance with the
requirements of this Lease, provided Tenant shall not interfere with Tenant's
Improvement Work nor the occupancy of any other tenant at the
Building.  Notwithstanding any approval by Landlord pursuant to this Section
29(e), to the extent there is any conflict between the Approved Preliminary
Plans and/or the Construction Documents, on the one hand, and the Tenant Fit-Out
Criteria, on the other hand, the Tenant Fit-Out Criteria shall control and be
the prevailing standard to which the Tenant's Improvement Work must conform.
 
(f)           Tenant Improvement Allowance.  Landlord shall provide Tenant with
a one-time allowance (the "Tenant Improvement Allowance") equal to Sixty Dollars
($60.00) per rentable square foot of the Premises.  The Tenant Improvement
Allowance shall be applied by Landlord exclusively against the out of pocket
costs incurred by Landlord for (i) the Hard Costs to construct the Tenant
Improvement Work, (ii) costs incurred by Landlord on Tenant’s behalf yet defined
as Tenant responsibility under the Tenant Fit-Out Criteria in Exhibit "E-2",
(iii) the preparation of required space planning, architectural and/or
engineering documents respecting the Tenant Improvement Work, including costs
incurred to design the Premises and to prepare and revise (A) the Preliminary
Plans and the Approved Preliminary Plans, and (B) the Preliminary Construction
Documents and the Construction Documents, (iv) the fabrication and installation
of Tenant’s signage, and (v) obtaining required state and local permits and
approvals respecting the Tenant Improvement Work.  The Tenant Improvement
Allowance shall not be applied against the cost of Tenant's furniture,
equipment, moving expenses or consultant fees, and Tenant shall have no right to
credit the Tenant Improvement Allowance against Rent.  Tenant shall reimburse
Landlord for all costs incurred by Landlord with respect to the Tenant's
Improvement Work in excess of the Tenant Improvement Allowance within ten (10)
days after receiving Landlord's invoice therefor.  In the event this lease
terminates prior to the natural expiration of the Term, Tenant shall immediately
repay to Landlord the unamortized portion of the Tenant Improvement
Allowance.  Any excess Tenant Improvement Allowance remaining after substantial
completion of the Tenant Improvement Work and the payment of all applicable sums
pursuant to this Section 29 may, at Tenant's election, be applied against the
next due installments of Rent.
 
-24-

--------------------------------------------------------------------------------


(g)           Project Management Fee.  As consideration for Landlord performing
the Tenant's Improvement Work, Tenant shall pay to Landlord a fee (the “Project
Management Fee”) equal to 2.5% of all Hard Costs incurred in connection with the
Tenant Improvement Work.  The Project Management Fee shall be paid by Tenant to
Landlord monthly, pro rata, as Hard Costs are incurred for the Tenant
Improvement Work.
 
(h)           Construction Warranty.  Landlord covenants that it shall repair or
replace at its expense and without including such costs in Operating Expenses
(i) all defective materials or workmanship in the construction of the base
building or the Tenant's Improvement Work including, without limitation, the
parking facilities, sidewalks and landscaping, brought to its attention within
one (1) year following substantial completion of the work in question, or within
such longer period as may be provided by any warranty obtained by Landlord from
its contractor or supplier, (ii) any defects in any of the building systems that
were installed by or on behalf of Landlord including, without limitation, the
exterior Building shell and site lighting system, the utility systems, the fire
sprinkler tamper and flow-alarm system and the fire suppression system, for a
period of one (1) year following substantial completion of the work in question,
or within such longer period as may be provided by any warranty obtained by
Landlord from its contractor or supplier with respect to such building
system.  The foregoing shall be the sole and exclusive warranty relating to
construction, and Tenant expressly WAIVES AND DISCLAIMS ALL OTHER WARRANTIES,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.  TENANT FURTHER WAIVES ANY
OTHER REMEDIES ARISING FROM ANY BREACH OF WARRANTIES RELATING TO CONSTRUCTION OF
THE PREMISES, INCLUDING WITHOUT LIMITATION ANY CLAIMS FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES.
 
(i)           The parties acknowledge that the Base Building Specification are
subject to the approval of the Navy Yard Design Review Committee and the
Philadelphia Industrial Development Corporation.
 
30.           Brokers
 
Tenant represents and warrants to Landlord that Broker is the only broker or
finder that Tenant had any dealings, negotiations or consultations with relating
to the Premises or this Lease and that no other broker or finder called the
Premises to Tenant's attention for Lease or took any part in any dealings,
negotiations or consultations relating to the Premises or this Lease.  Absent an
express written agreement to the contrary with Landlord, neither Broker nor any
other agent or broker retained by Tenant, whether retained at or before the
Effective Date or at any time thereafter, shall be entitled to any commission
upon any renewal or extension of this Lease or any expansion of the
Premises.  Tenant agrees to indemnify, defend and hold harmless Landlord from
and against all costs, fees (including, without limitation, reasonable
attorney's fees), expenses, liabilities and claims incurred or suffered by
Landlord arising from any breach by Tenant of Tenant's representation and
warranty in this Section 30.  Landlord represents and warrants that it has not
engaged or dealt with any broker in connection with this Lease other than the
Broker and Landlord agrees to indemnify, defend and hold Tenant harmless from
and against all costs, fees (including, without limitation, reasonable
attorney's fees), expenses, liabilities and claims incurred or suffered by
Tenant arising from any breach by Landlord of Landlord’s representation and
warranty in this Section 30.  Landlord shall be responsible for any and all
commissions owing to the Broker in connection with this Lease, which arrangement
shall be set forth in a separate written agreement between Landlord and Broker.
 
-25-

--------------------------------------------------------------------------------


31.           First Floor Coffee Shop.
 
(a)           Option.  Commencing on the Effective Date and continuing until the
date that is four (4) months after the Commencement Date (the "Option Period"),
and provided no Event of Default has occurred under this Lease, Tenant shall
have the option (the "Option") to lease not less than 3000 square feet on the
first floor of the Building, in a location reasonably acceptable to Landlord and
Tenant, for the purpose of operating a first class retail coffee shop and bakery
serving beverages, pastries and related item for "eat-in" and "take-out" service
(the "Coffee Shop").  If Tenant desires to exercise the Option, Tenant shall
notify Landlord thereof in writing no later than the last day of the Option
Period.  If Tenant fails to exercise the Option within the time period
specified, Tenant shall been deemed to have waived the Option and this Section
31(a) shall be void and of no further force or effect.  If Tenant exercises the
Option within the time period specified, Landlord and Tenant shall promptly
proceed to negotiate in good faith a lease for the Coffee Shop (the "Coffee Shop
Lease") which shall be on substantially identical terms to this Lease, except as
follows:  (i) the use of the premises shall be solely for a first class retail
coffee shop and bakery serving beverages, pastries and related items for
"eat-in" and "take-out" service, (ii) services provided by Landlord, and the
corresponding operating expenses to be paid by Tenant, shall be adjusted as
required for a retail food service operation (including, without limitation,
reflecting that Tenant shall provide its own janitorial services for the Coffee
Shop premises), and (iii) the parties shall make such other modifications as may
be reasonably necessary to reflect the retail nature of the Coffee Shop
Lease.  If Landlord and Tenant do not enter into a mutually acceptable Coffee
Shop Lease by the date that is the earlier of (A) twenty (20) Business Days
after Tenant's exercise of its Option under this Section 31(a), or (B) one
hundred thirty-five (135) days after the Effective Date, then the Option, as
well as the Right of First Offer set forth in Section 31(b) below, shall be void
and of no further force or effect and Landlord shall be free to lease the space
in question, or any other space, to any other party at any time on any terms and
conditions acceptable to Landlord.
 
(b)           Right of First Offer.  Provided no Event of Default has occurred
under this Lease, if a party unaffiliated with Landlord or Tenant requests that
Landlord provide such third party with a proposal for the use of available
retail space on the first floor of the Building as a retail coffee shop or
bakery that does not serve lunch or dinner, Landlord shall notify Tenant thereof
in writing ("Landlord's Notice"), which notice shall set forth the material
business terms (including without limitation, the rent, term, permitted use,
tenant allowance (if any) and other material business terms) upon which Landlord
would be willing to lease such space for such use.  Within five (5) Business
Days after its receipt of Landlord's Notice, Tenant shall have the right (the
"Right of First Offer") notify Landlord in writing whether Tenant desires to
enter into a lease to operate a Coffee Shop on the terms set forth in Landlord's
Notice.  If Tenant fails to deliver such notice to Landlord within the time
period specified, Tenant shall be deemed to have elected not to exercise the
Right of First Offer.  If Tenant elects, or is deemed to have elected, not to
exercise the Right of First Offer, Tenant shall have no further rights hereunder
with respect to such space and Landlord shall be free to lease the space in
question to any third party at any time on any terms and conditions acceptable
to Landlord; provided, however, that Landlord shall not lease the space in
question to any third party for use as a coffee shop or bakery that does not
serve lunch or dinner for a rental rate that is less than 95% of the rent set
forth in Landlord's Notice, or on business terms that are materially more
favorable to the tenant than those set forth in Landlord's Notice, without again
offering the space to Tenant on such more favorable terms, whereupon the
procedure set forth above in this Section 31(b) shall begin again.  If Tenant
notifies Landlord of its desire to lease the space in question on the terms set
forth in Landlord's Notice, Landlord and Tenant shall promptly proceed to
negotiate in good faith a Coffee Shop Lease substantially identical to this
Lease, except as follows: (i) the terms of the Coffee Shop Lease shall conform
to the terms set forth in the Landlord's Notice, (ii) the use of the premises
shall be solely for a first class retail coffee shop and bakery serving
beverages, pastries and related items for "eat-in" and "take-out" service, (iii)
services provided by Landlord, and the corresponding operating expenses to be
paid by Tenant, shall be adjusted as required for a retail food service
operation (including, without limitation, reflecting that Tenant shall provide
its own janitorial services for the Coffee Shop premises), and (iv) the parties
shall make such other modifications as may be reasonably necessary to reflect
the retail nature of the Coffee Shop Lease.  If Landlord and Tenant do not enter
into a mutually acceptable Coffee Shop Lease within ten (10) Business Days after
Tenant's exercise of its Right of First Offer as set forth above, then this
Section 31(b), as well as the option set forth in Section 31(a) above, shall be
void and of no further force or effect and Landlord shall be free to lease the
space in question, or any other space, to any other party at any time on any
terms and conditions acceptable to Landlord.  Notwithstanding anything herein to
the contrary, the Right of Fist Offer shall be void and of no further force or
effect upon Landlord executing a valid lease for a coffee shop, bakery or
similar use within the Building with a third party tenant, subject to the terms
of this Section 31(b).  If Landlord delivers a Landlord Notice pursuant to this
Section 31(b) during the Option Period described in Section 31(a), the terms of
Section 31(a) shall control.
 
-26-

--------------------------------------------------------------------------------


(c)           The provisions of this Section 31 are personal to the Tenant named
in the preamble to this Lease, and is non-transferable to any assignee,
sublessee or other party, other than an Affiliate of Tenant, regardless of
whether any such assignment or sublease was made with or without Landlord's
consent.
 
32.           Additional Space
 
Provided that no Event of Default has occurred within the immediately preceding
twelve (12) months, that Tenant is not then in default of this Lease and that
there then exists no event that with the giving of notice and/or the passage of
time would constitute a default, and that Tenant is the sole occupant of the
Premises, Tenant shall have the right of first offer to lease additional
available space within the Building that is within Landlord's control and not
subject to any other right of first offer or right of first refusal (the
"Additional Space"), subject to the following:
 
(a)           If Tenant desires to lease Additional Space within the Building,
Tenant shall notify Landlord of such desire in writing.  Thereafter, for a
period of twelve (12) months after Landlord's receipt of such notice, Landlord
shall notify Tenant if and when Additional Space becomes available for rental by
any party other than the tenant then in occupancy of the Additional
Space.  Landlord shall have no obligation to notify Tenant of the availability
of any Additional Space after the expiration of the aforementioned twelve (12)
month period unless Tenant again notifies Landlord in writing of its desire to
lease Additional Space, in which case the provision of the immediately preceding
sentence shall begin again.  Tenant shall have ten (10) Business Days following
receipt of Landlord's notice within which to notify Landlord in writing that
Tenant is interested in negotiating terms for leasing such Additional Space and
to have its offer considered by Landlord prior to the leasing by Landlord of the
Additional Space to a third party.  If  Tenant notifies Landlord within such
time period that Tenant is so interested, then Landlord and Tenant shall have 30
days following Landlord’s receipt of such notice from Tenant within which to
negotiate in good faith mutually satisfactory terms for the leasing of the
Additional Space by Tenant and to execute an amendment to this Lease
incorporating such terms or a new lease for the Additional Space.
 
-27-

--------------------------------------------------------------------------------


 
(b)           If Tenant does not notify Landlord within such ten (10) Business
Days of its interest in leasing the Additional Space or if Tenant does not
execute such amendment or lease within such 30 days, if applicable, then this
right of first offer to lease the Additional Space in question will lapse and be
of no further force or effect and Landlord shall have the right to lease all or
part of such Additional Space to any other party at any time on any terms and
conditions acceptable to Landlord.
 
(c)           This right of first offer to lease the Additional Space is
personal to the tenant named in the Preamble to this Lease and is
non-transferable to any assignee, sublessee or other party, other than an
Affiliate of Tenant, regardless of whether any such assignment or sublease was
made with or without Landlord’s consent.
 
33.           Keystone Opportunity Zone Provisions
 
The parties acknowledge that the Premises is located within a Keystone
Opportunity Improvement Zone, and Tenant hereby covenants to comply with the
requirements governing the use and occupancy of property located within a
Keystone Opportunity Improvement Zone under applicable provisions of
Pennsylvania law during the entire Term of this Lease and agrees that such
compliance shall be the sole responsibility of Tenant and that Landlord shall
have no responsibility or liability therefor.  To the extent that certain
filings with applicable authorities in connection with the Keystone Opportunity
Improvement Zone are required by law to be made by Landlord and not Tenant,
Landlord agrees to timely make such filings.
 
 
-28-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the
respective date(s) set forth below.
 
Landlord:


L/S THREE CRESCENT DRIVE, LP


By:  L/S Three Crescent Drive, LLC,
        its General Partner


       By:  Liberty Property/Synterra Limited
               Partnership, its sole member


               By:   Liberty Property Philadelphia Navy Yard
                        Limited Partnership, its General Partner


                        By:  Liberty Property Philadelphia Navy Yard
     Corporation, its General Partner


 
 

Date signed:
 
   
 
By:
        Name: John S. Gattuso     Title: Senior Vice President                  

 
 

Date signed:
 
   
 
By:
        Name:         Title:                      



 

    Tenant:           TASTY BAKING COMPANY        Date signed:
 
   
 
By:
        Name:         Title:                      


 

--------------------------------------------------------------------------------




 
Rider 1 to Lease Agreement
 
(Multi-Tenant Office)
 
ADDITIONAL DEFINITIONS
 
"ADA" means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.
 
"Affiliate" means (i) any entity controlling, controlled by, or under common
control with, Tenant, (ii) any successor to Tenant by merger, consolidation or
reorganization, and (iii) any purchaser of all or substantially all of the
assets of Tenant as a going concern.
 
"Agents" of a party means such party's employees, agents, representatives,
contractors, licensees or invitees.
 
"Alteration" means any addition, alteration or improvement to the Premises or
Property, as the case may be, other than those constructed as part of the Tenant
Improvement Work.
 
"Building Rules" means the rules and regulations attached to this Lease as
Exhibit "B" as they may be amended from time to time.
 
"Building Systems" means any electrical, mechanical, structural, plumbing,
heating, ventilating, air conditioning, sprinkler, life safety or security
systems serving the Building.
 
"Business Day" means any day that is not a Saturday, Sunday or Holiday.
 
"Common Areas" means all areas and facilities as provided by Landlord from time
to time for the use or enjoyment of all tenants in the Building or Property,
including, if applicable, lobbies, hallways, restrooms, elevators, driveways,
sidewalks, parking, loading and landscaped areas.
 
"Environmental Laws" means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment.
 
"Event of Default" means a default described in Section 22(a) of this Lease.
 
"Excusable Delay" means strikes; governmental restrictions, limitations and
approvals which could not have been reasonably anticipated by Landlord;
unavailability or delays in obtaining materials not caused by the negligence of
Landlord; war or other national emergency; acts of terrorism; accidents; floods;
delays caused by Tenant or Tenant's agents or contractors; fire damage or other
casualties not caused by the negligence of Landlord; soil conditions which could
not have been reasonably anticipated by Landlord; extraordinary weather
conditions; or any cause similar or dissimilar to the foregoing beyond the
reasonable control of Landlord or Landlord's contractors, subcontractors or
suppliers, and not avoidable by the application of due diligence.
 

--------------------------------------------------------------------------------


"Hard Costs" means all out-of-pocket costs incurred for the physical
construction of the work in question, including (without limitation), the cost
of demolition, debris removal, clearing, grading, curbing, fill, labor,
materials, equipment and supplies.
 
"Hazardous Materials" means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use of which is
regulated, restricted, or prohibited by any Environmental Law.
 
"Holidays" means the days observed as holidays by the United States government,
the Commonwealth of Pennsylvania or the City of Philadelphia, as well as days
declared as holidays in any union contract affecting the operation of the
Building.
 
"Interest Rate" means interest at the rate of 1 ½% per month.
 
"Land" means the lot or plot of land on which the Building is situated or the
portion thereof allocated by Landlord to the Building.
 
"Laws" means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities or of any
private association or contained in any restrictive covenants or other
declarations or agreements, now or subsequently pertaining to the Property or
the use and occupation of the Property.
 
"Lease Year" means the period from the Commencement Date through the succeeding
12 full calendar months (including for the first Lease Year any partial month
from the Commencement Date until the first day of the first full calendar month)
and each successive 12-month period thereafter during the Term.
 
"Maintain" means to provide such maintenance, repair and, to the extent
necessary and appropriate, replacement, as may be needed to keep the subject
property in good condition and repair.
 
"Monthly Rent" means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
under this Lease.
 
"Mortgage" means any mortgage, deed of trust or other lien or encumbrance on
Landlord's interest in the Property or any portion thereof, including without
limitation any ground or master lease if Landlord's interest is or becomes a
leasehold estate.
 
"Mortgagee" means the holder of any Mortgage, including any ground or master
lessor if Landlord's interest is or becomes a leasehold estate.
 
"Navy Yard" means the land in Philadelphia, Pennsylvania, that previously
comprised the Philadelphia Naval Shipyard and thereafter was conveyed by the
U.S. Department of the Navy to the Philadelphia Authority for Industrial
Development.
 
"Normal Business Hours" means 8:00 a.m. to 6:00 p.m., Monday through Friday,
legal holidays excepted.
 
-31-

--------------------------------------------------------------------------------


"Operating Expenses" means all costs, charges and expenses incurred or charged
by Landlord in connection with the ownership, operation, maintenance and repair
of, and services provided to, the Property, including, but not limited to, (i)
the charges at standard retail rates for any services provided by Landlord
pursuant to Section 7 of this Lease, (ii) the cost of insurance carried by
Landlord pursuant to Section 8 of this Lease together with the cost of any
deductible paid by Landlord in connection with an insured loss, (iii) Landlord's
cost to Maintain the Property pursuant to Section 9 of this Lease, (iv) the cost
of trash collection, (v) all levies, taxes (including real estate taxes, sales
taxes and gross receipt taxes), assessments, liens, license and permit fees,
together with the reasonable cost of contesting any of the foregoing, which are
applicable to the Term, and which are imposed by any authority or under any Law,
or pursuant to any recorded covenants or agreements, upon or with respect to the
Property, or any improvements thereto, or directly upon this Lease or the Rent
or upon amounts payable by any subtenants or other occupants of the Premises, or
against Landlord because of Landlord's estate or interest in the Property, (vi)
the annual amortization (over their estimated economic useful life or payback
period, whichever is shorter) of the costs (including reasonable financing
charges) of capital improvements or replacements (a) required by any Laws, (b)
made for the purpose of reducing Operating Expenses, or (c) made for the purpose
of directly enhancing the safety of tenants in the Building, (vii) a management
and administrative fee, and (viii) a tenant service charge.  The foregoing
notwithstanding, Operating Expenses will not include:  (a) depreciation on the
Building, (b) financing and refinancing costs (except as provided above),
interest on debt or amortization payments on any mortgage, or rental under any
ground or underlying lease, (c) leasing commissions, advertising expenses,
tenant improvements or other costs directly related to the leasing of the
Property, (d) income, excess profits or corporate capital stock tax imposed or
assessed upon Landlord, unless such tax or any similar tax is levied or assessed
in lieu of all or any part of any taxes includable in Operating Expenses above,
(e) any costs incurred in the removal, cleaning, abatement or remediation of any
Hazardous Materials present on the Property in violation of Environmental Laws
and resulting from the negligence or willful misconduct of Landlord or any
Affiliate of Landlord, (f) attorney’s fees and disbursements incurred in
connection with the leasing of the Building or the securing or defense of
Landlord’s title to the Land or Building, or (g) costs of repairs or
replacements occasioned by fire or other casualty, the costs of which are
covered by insurance required to be maintained by Landlord under this Lease or
reimbursed by governmental authorities in eminent domain or reimbursed by third
parties.  If Landlord elects to prepay real estate taxes during any discount
period, Landlord shall be entitled to the benefit of any such
prepayment.  Landlord shall have the right to directly perform (by itself or
through an affiliate) any services provided under this Lease provided that the
Landlord's charges included in Operating Expenses for any such services shall
not exceed competitive market rates for comparable services.
 
"Plant Lease" means that certain Industrial Lease Agreement between Liberty
Property/Synterra Limited Partnership, as landlord, and Tenant, as tenant, dated
May 8, 2007, respecting Tenant's industrial baking facility located in the
Girard Point portion of the Navy Yard, as more particularly described in the
Plant Lease.
 
"Property" means the Land, the Building, the Common Areas, and all appurtenances
to them.
 
-32-

--------------------------------------------------------------------------------


"Rent" means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.
 
"Taken" or "Taking" means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.
 
"Tenant's Share" means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.
 
"Transfer" means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant's interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant's interest in the Premises, or (iii)
any transfer of a controlling interest in Tenant.
 
 
-33-